department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend n state o city p dba name y date z date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code you attest that you were incorporated on y in the state of n you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals e e not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations this information shows you currently are recognized as an organization described in sec_501 of the internal_revenue_code your articles of agreement stated that you were formed to promote growth and prosperity of o and the first amendment thereto that you exist to encourage all legitimate business enterprises and to disseminate relative to the advantages of the area as a field for industrial activities by the third amendment filed earlier this year your corporate purposes were changed to charitable religious educational and scientific purposes adding that your desire is to provide as much assistance within the above stated purposes as the individual communities consider necessary in the areas of promotion recognition an and coordination of events for the purpose of advancing the interests of the communities in the region consistent with the corporation’s stated purposes on zn approved your application_for registration of a trade_name you do business as p your activities include the following e e helping to revitalize a local town by attending meetings and involvement in various specific groups such as economic development signage and maintenance organizing students to help with the beautification of the town promoting chamber businesses distributing a weekly newsletter to your members which includes information on local events information on the success of your local businesses seminar webinar and other helpful information to grow one’s business publicizing community fundraisers such as those hosted by local civic clubs donating money towards the purchase of a new motor to be for the area ski tow donating money to a family affected by the death of two family members donating tables to the welcome center for visitors and to be used by local civic clubs promoting tourism in your area helping with formation of an atv trail system working with other chambers in your area holding annual chamber meetings and dinners holding monthly chamber mixers where the public and your members socialize and network the mixers offer attendees the opportunity to meet and network with fellow members as well as the opportunity to highlight their products and services providing seminars webinars marketing and bookkeeping training free to your members letter rev catalog number 47630w information obtained from your website indicates you promote the services and products of businesses located in your regional area the area served by you consists of ten towns membership in your organization offers various benefits and opportunities you offer numerous social educational and professional development events throughout the year you list the names addresses phone numbers and websites of area businesses identifying their activities as shops accommodations and restaurants your membership directory is available at your website you are described as the premier business advocacy organization in your county you provide members with marketing opportunities professional development and networking opportunities and much more you make referrals by providing potential customers and clients with information about your members’ businesses law sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_71_504 1971_2_cb_231 describes a city medical society which has been recognized as exempt from federal_income_tax under sec_501 of the code that asked the internal_revenue_service whether it may be reclassified as a charitable and educational_organization exempt from federal_income_tax under sec_501 of the code while some of its activities were charitable most of its activities were directed primarily at the promotion of businesses and thus furthered the common business_purpose of its members the revenue_ruling held that the presence of a single non-charitable or non-educational purpose substantial in nature precluded exemption under sec_501 regardless of the number or importance of truly charitable or educational_purposes revrul_80_287 1980_2_cb_185 describes a nonprofit lawyer referral service which arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization does not qualify for exemption under sec_501 of the code although it provided some benefit to the public a substantial purpose of the organization was promoting the legal profession thus a lawyer referral service may qualify for exemption as an organization described in sec_501 but not in sec_501 in better business bureau of washington v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under letter rev catalog number 47630w sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes application of law you are not operated exclusively for purposes within the meaning of sec_501 of the code you are not described in regulation sec_1_501_c_3_-1 because you do not engage primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code your activities include promoting businesses promoting tourism holding chamber meetings and chamber mixers for socialization and networking for the non-exempt purpose of promoting the interests of local business in a manner typical of chambers_of_commerce since more than an insubstantial amount of your activities are directed to the promotion of business you are not operating exclusively for charitable purposes a substantial portion of your you are similar to the organization described in revrul_71_504 activities are promoting business interests of your members additionally your activities involve social activities you are like the organization described in revrul_80_287 though you do engage in some charitable endeavors a substantial portion of your activities are dedicated to improving businesses in your regional area similarly you do not qualify under c you are similar to the organization described in the court case better business bureau you have several non- charitable purposes that are substantial substantial precludes exemption under sec_501 of the code the presence of non-charitable purposes and activities when conclusion more than an insubstantial amount of your activities do not accomplish exempt purposes within the meaning of sec_501 therefore you do not qualify for exemption under sec_501 of the code your exemption under sec_501 will remain in effect if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47630w e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree letter rev catalog number 47630w if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
